Citation Nr: 1301149	
Decision Date: 01/11/13    Archive Date: 01/16/13	

DOCKET NO.  09-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Whether a March 12, 1963 rating decision reducing the disability rating for the Veteran's schizophrenia from 50 percent to 30 percent, effective June 1, 1963, should be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had over 12 years of active service at the time of his honorable discharge in March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VARO in Houston, Texas, that determined that no revision was warranted in the assignment of the 30 percent disability rating for the Veteran's schizophrenia from June 1, 1963.

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By rating decision dated March 12, 1963, the disability rating for the Veteran's schizophrenia was reduced from 50 percent to 30 percent disabling, effective June 1, 1963.

2. By decision dated June 24, 1964, the Board denied entitlement to a disability rating in excess of 30 percent for the Veteran's schizophrenia.  The RO decision in March 1963 was subsumed by the Board's June 1964 denial of entitlement to a higher disability rating for his schizophrenia.


CONCLUSION OF LAW

The claim of CUE lacks legal merit.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1104, 20.1404 (b) (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claim Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Given the parameters of the law surrounding CUE claims, the Board notes that the duties to notify and assist rules by the VCAA are not applicable where CUE is claimed, either in Board decisions (See Livesay v. Principi, 15 Vet. App. 165 (2001)), or in an RO decision (Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CU error claims are not conventional appeals, but, rather, seek recourse for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178.  Additionally, that litigant has a burden of establishing such error on the basis of the evidence then of record.  Id.

In this case, service connection for schizophrenia was granted by rating decision dated in December 1958.  A 50 percent disability was assigned effective from October 28, 1958.  

Subsequently, by rating decision dated March 12, 1963, the disability rating for the Veteran's schizophrenia was reduced to 30 percent disabling, effective June 1, 1963.

By rating decision dated in August 1963, reference was made to VA examinations in January 1963 and July 1963 reflecting the Veteran's schizophrenic reaction being in complete remission on each occasion.  It was indicated that the Veteran's psychiatric disability rating was reduced by rating decision in March 1963.  

The Veteran expressed dissatisfaction with the reduction and was issued a statement of the case denying him an increase in the disability for his psychiatric disorder in December 1963.  He submitted a Form 9 dated in January 1964.  

In a decision dated on June 24, 1964, the Board denied the Veteran an increase in the currently assigned 30 percent rating for his psychiatric disability.   Where a determination of the agency of original jurisdiction (AOJ) is affirmed by the Board, such determination is subsumed by the final appellate decision.  See 38 C.F.R. § 20.1104 (2012).   Accordingly, the March 12, 1963 rating decision became subsumed by the June 1964 Board decision. 

The Veteran and his representative have claimed CUE in the March 1963 rating decision regarding a rating reduction for his service connected schizophrenia. However, the Board finds that such a claim is barred as matter of law in light of the June 1964 Board decision that reviewed the rating decision on the merits.  The RO decision is subsumed by the Board decision and therefore not subject to a claim of CUE as a matter of law.  The Board addressed in its June 1964 decision the legal principles and evidence considered by the RO in March 1963.  See VAOPGCPREC 14-95 (May 22, 1995).  For the foregoing reasons, the claim of CUE in the RO's March 12, 1963 decision must be dismissed.  


ORDER

The claim of CUE in the RO's March 12, 1963 rating decision is dismissed.



	                        ____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


